DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-3, 8-14, and 19 have been examined and rejected. This Office action is responsive to the amendment filed on February 16, 2021, which has been entered in the above identified application.

Claim Objections
3.	Claim 19 is objected to because of the following informalities:
a.	On [line 10] of claim 19, Examiner suggests changing “based a parameter” to --based on a parameter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 10, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al (Pub. No. US 2016/0054915).

Claims 1-3, 10, 11 (Device)
Claims 12-14 (Method)
6-1.	Regarding claims 1 and 12, Lynch teaches the claim comprising: a display, by discloses a user interface executing on a computing device configured to present a user with information about one or more topics of interest to the user [paragraphs 34, 45]. 
Lynch teaches at least one processor configured to: establish a link between first content and at least one of contents based on a parameter, wherein the parameter comprises at least one of a type of content, relevance, visual similarity, hierarchy, information architecture, frequency of usage, a location, key words, phrases, or tags, by disclosing receiving content about identified topics of interest and metadata for the content that specifies which pieces of content are displayed first, what order the pieces of content are displayed in, which pieces of content correspond to alternative types of content about a particular topic, which pieces of content correspond to the same types of content about a topic, etc. [paragraphs 47, 75]. Thus, the metadata links pieces of content together based on types of content.
Lynch teaches control the display to display the first content, by disclosing displaying information about one or more topics, including a first topic, in one or more content categories to a user [paragraph 50].
Lynch teaches in response to a first predefined gesture being detected while the first content is displayed, identify a second content having highest priority among the at least one content linked to the first content based on the parameter; control the display to display the identified second content, by disclosing that in response to receiving a first type of gesture, displaying an alternative type of content about a topic [paragraphs 37, 54, 56]. The alternative type of content has a priority according to the metadata used to determine which pieces of information about the topic to display [paragraphs 30, 47, 72].
Lynch teaches in response to a second predefined gesture being detected while the second content is displayed, identify third content having priority next to the second content, among the at least one of contents linked to the first content, based on the parameter; and control the display to display the identified third content, by disclosing that in response to receiving a second type of gesture, displaying information about a different topic [paragraphs 39, 57-58]. The information about a different topic has a priority according to the metadata used to determine which pieces of information about a topic to display [paragraphs 32, 47, 72]. Additionally, in response to receiving a third type of gesture, displaying additional information about the topic that is of the same type as the displayed information [paragraphs 38, 59-60]. The additional information has a priority according to the metadata used to determine which pieces of information about a topic to display [paragraphs 31, 47, 72].

6-2.	Regarding claims 2 and 13, Lynch teaches all the limitations of claims 1 and 12 respectively, wherein the second content is displayed at least on a portion of the display, by disclosing displaying the alternative type of content [paragraph 56].
	Lynch teaches wherein the at least one processor is further configured to: control the display to display the first content on a first dimension of a multi-dimensional User Interface (UI), by disclosing that the information about one or more topics in one or more content categories is displayed in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [paragraphs 43-44]. Based on Applicant’s broad use of the term “dimension” as described in Applicant’s specification [paragraphs 38-40; figures 4A-E], the card displaying the information about one or more topics may be considered to be a first dimension.
	Lynch teaches control the display to display the second content on a second dimension of the multi-dimensional UI, by disclosing that the alternative type of content is displayed in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [paragraphs 43-44]. The card displaying the alternative type of content may be considered to be a second dimension.

6-3.	Regarding claims 3 and 14, Lynch teaches all the limitations of claims 1 and 13 respectively, wherein the at least one processor is further configured to: in response to the first predefined gesture being detected while the second content is displayed, identify a fourth content linked to the second content, by disclosing that subsequent receipt of the first type of gesture causes further alternative type of content about the topic to be displayed [paragraphs 30, 56].
Lynch teaches control the display to display the fourth content in a third dimension of the multi-dimensional UI, by disclosing displaying the further alternative type of content in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [paragraphs 43-44]. The card displaying the further alternative type of content may be considered to be a third dimension.

6-4.	Regarding claim 10, Lynch teaches all the limitations of claim 1, wherein the first predefined gesture comprises a touch gesture with respect to the first content and a swipe gesture in a predefined direction, by disclosing that the gesture to display the alternative type of content about the topic may be a horizontal swipe [paragraph 37].

6-5.	Regarding claim 11, Lynch teaches all the limitations of claim 2, wherein at least one content of same type of an application is displayed on a same dimension of the multi-dimensional UI, by disclosing that in response to receiving a third type of gesture, displaying additional information about the topic that is of the same type as the displayed information [paragraphs 38, 59-60]. The additional information of the same type may be displayed on the same card [paragraph 60, figures 4A-B].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (Pub. No. US 2016/0054915) in view of Chiu (Pub. No. US 2014/0372402).

8-1.	Regarding claim 8, Lynch teaches all the limitations of claim 1. Although Lynch discloses identifying one or more pieces of information about the topics by searching about the respective topics [paragraph 70], Lynch does not expressly teach wherein the at least one processor is further configured to identify, as the second content, at least one of an additional image or a video comprising an image of the first content, based on the first content being an image. Chiu discloses an enhanced searching technique that enables a user to select various types of information (e.g. text, images, image portions, etc.) for input to a search field and, initiate a search that is specific for that [paragraph 10]. This would provide related content that more closely matches the context of the topic being searched. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the one or more pieces of information about the topics as disclosed by Lynch, using the method of Chiu. This would provide related content that more closely matches the context of the topic being searched. Thus, if the topic for which a user gestures to display one or more pieces of information is an image, the one or more pieces of information would also be an image. 

8-2.	Regarding claim 9, Lynch teaches all the limitations of claim 1. Although Lynch discloses identifying one or more pieces of information about the topics by searching about the respective topics [paragraph 70], Lynch does not expressly teach wherein the at least one processor is further configured to identify, as the second content, at least one additional content which comprises a text of the first content, based on the first content being the text. Chiu discloses an enhanced searching technique that enables a user to select various types of information (e.g. text, images, image portions, etc.) for input to a search field and, initiate a search that is specific for that information type such as initiating a text search if text is added to the search field or an image search if an image is added to the search field [paragraph 10]. This would provide related content that more closely matches the context of the topic being searched. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the one or more pieces of information about the topics as disclosed by Lynch, using the method of Chiu. This would provide related content that more closely matches the context of the topic being searched. Thus, if the topic for which a user gestures to display one or more pieces of information is text, the one or more pieces of information would also be text.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (Pub. No. US 2016/0054915) in view of Greenberg et al (Pub. No. US 2016/0103586).

Claim 19 (Device)
9-1.	Regarding claim 19, Lynch teaches the claim comprising: a display, by disclosing a user interface executing on a computing device configured to present a user with information about one or more topics of interest to the user [paragraphs 34, 45].
Lynch teaches at least one processor configured to: control the display to display on at least a portion of the display a first plurality of contents of a first type scrollable along a first dimension, by disclosing displaying information about one or more topics, including a first topic, in one or more content categories to a user [paragraph 50]. The one or more topics may be scrolled vertically to reveal more topics [paragraph 39]. The information about one or more topics in one or more content categories is displayed in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [paragraphs 43-44]. Based on Applicant’s broad use of the term “dimension” as described in Applicant’s specification [paragraphs 38-40; figures 4A-E], the card displaying the information about one or more topics may be considered to be a first dimension.
Lynch teaches in response to a first predefined gesture being detected while at least one of the first plurality of contents is displayed, identify a second plurality of contents of a second type associated with the displayed at least one content based a parameter, wherein the parameter comprises at least one of a type of content, relevance, visual similarity, hierarchy, information architecture, frequency of usage, a location, key words, phrases, or tags, by disclosing that in response to receiving a first type of gesture, displaying an alternative type of content about a topic [paragraphs 37, 54, 56]. Metadata for the content that specifies which pieces of content are displayed first, what order the pieces of content are displayed in, which pieces of content correspond to alternative types of content about a particular topic, which pieces of content correspond to the same types of content about a topic, etc. [paragraphs 47, 75].
Lynch teaches display at least one of the identified second plurality of contents of the second type on a second dimension, by disclosing that the alternative type of content is displayed in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [paragraphs 43-44]. The card displaying the alternative type of content may be considered to be a second dimension.
Lynch teaches in response to the first predefined gesture being detected while at least one of the second plurality of contents is displayed, identify a third plurality of contents of a third type linked to the displayed at least one content, based on the parameters, by disclosing that subsequent receipt of the first type of gesture causes further alternative type of content about the topic to be displayed [paragraphs 30, 56].
Lynch teaches display at least one of the identified third plurality of contents on a third dimension, by disclosing displaying the further alternative type of content in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [paragraphs 43-44]. The card displaying the further alternative type of content may be considered to be a third dimension.
Lynch does not expressly teach wherein the second plurality of contents are scrollable along a second dimension, and the third plurality of contents are scrollable along a second dimension. Greenberg discloses a user interface having cards where a user may scroll through contents of a card [paragraphs 111, 158]. This would allow a greater amount of information to be displayed at a reasonable size for the user to read. It would have been obvious to one of ordinary skill in the art before .

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1-3, 8-9, 12-14, and 19, and the cancellation of claims 4-6, 15-17, and 20.
	Regarding independent claim 1, Applicant alleges Choi (Pub. No. 2014/0157166) does not teach or suggest “in response to a first predefined gesture being detected while the first content is displayed, identify a second content having highest priority among the at least one content linked to the first content based on the parameter” and “establish a link between first content and at least one of contents based on parameter, the parameter comprises at least one of a type of content, relevance, visual similarity, hierarchy, information architecture, frequency of usage, a location, key words, phrases, or tags,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al (Pub. No. US 2016/0054915). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Similar arguments have been presented for independent claims 12 and 19 and thus, Applicant’s arguments are not persuasive for the same reasons. Examiner notes that claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Greenberg et al (Pub. No. US 2016/0103586).
Applicant states that dependent claims 2-3, 8-11, and 13-14 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 12. However, as discussed above, Lynch is considered to teach claims 1 and 12, and consequently, claims 2-3, 8-11, and 13-14 are rejected.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALVIN H TAN/Primary Examiner, Art Unit 2178